July 19, 1951


Hon. C. D. Wright                      Opinion No. V-12.06.
County Attorney
Briscoe    County                      R,e:   Whether citations in delin-
Silverton,   Texas                            quent tax suits should be
                                              accompanied    by a copy of
Dear Sir:                                     the petition.

              You request our opinion with reference  to whether d
citation in a delinquent tax suit should be accompanied   by a copy
of the plaintiff’s petition.

              Rule 101, Tex. Rules Civ. Proc.,    provides that a cita-
tion “shall be accompanied    by a copy of plaintiff’s  petition, ” Rule
106 provides that “the citation shall be served by the officer de-
livering to each defendant, in person, a true copy of the citation
with the date of delivery endorsed thereon and with a copy of the
petition attached thereto.”

             However, Rule 117a, which was promulgated     by order
of August 18, 1947, and became effective December     31, 1947, con-
trols the form of citation in delinquent tax suits. Rule 117a pro-
vides, in part:

            “‘In all suits for collection of delinquent ad valo-
      rem taxes, the rules of civil procedure     governing issu-
      ance and service of citation shall control the issuance
      and service of citation therein, except as herein other-
      wise specially   provided. n (Emphasis    added.)

             Subdivision   1 of said rule reads     as follows:

             “Where any defendant fit a tax suit is a resident
      of the State of Texas and is not qubject to citation by
      publication under subdivision 3 below, the process shall
      conform substantially   to the form hereinafter   set out
      for personal service and shall contain the essential     ele-
      ments and be served and returned and otherwise regu-
      lated by the provisions  of Rules 99 tol07,   inclusive. ”

             Subdivision   2 thereof   provides:

             “Where any such defendant is absent. from the
      State or is a nonresident of the State and’id not subject
Hon. C. D. Wright,     Page 2 (V-1206)




      to citation by publication under subdivision      3 below,
      the process   shall conform substantially     to the form
      hereinafter  set out for personal service and shall con-
      tain the essential   elements and be served and returned
      and otherwise    i+egulated by the provisions    of Rule 108.”

               Subdivision   4 reads   in part as follows:

              “Any process authorized by this rule may issue
     ‘jointly in behalf of all taxing units who are plaintiffs
       or intervetiors in anv tax suit. The statement of the




            Subdivision 6 of said rule provides a form of citation
by personal service either in or out of the State, and this form does
not provide that a copy of plaintiff’s petition should be attached
thereto or accompanied   therewith.

             It is our opinion that Rule 117a creates an exception
to the above  quoted portions of Rules 101 and 106 and that citations
   suits for delinquent ad valorem taxes need not be accompanied
;   a copy of plaintiff’s petition. A like result was reacb,ed with ref-
eience to citations in personal property tax suits.    Atk’y Gen. Op.
V-l 120 (1950).

                               SUMMARY

            Citations in delinquent tax suits need not be ad-
      companied by a copy of plaintiff’s  petition. Rule 1 l?a,
      Rules of Civil Procedure.

                                                        Yours   very   truly,

                                                         PRICE DANIEL
                                                        Attorney General


APPROVhD:
                                                             W. V. Geppert
Jesse P. Luton, Jr.                                              Assistant
Reviewing Assistant

Charles D. Mathews
First Assistant

WVG/mwb